
	
		II
		111th CONGRESS
		2d Session
		S. 3781
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 14, 2010
			Mrs. Hagan (for herself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Interior to
		  convey the McKinney Lake National Fish Hatchery to the State of North Carolina,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 McKinney Lake National Fish Hatchery
			 Conveyance Act.
		2.Conveyance of Mckinney Lake National Fish
			 Hatchery
			(a)DefinitionsIn this section:
				(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(2)StateThe term State means the State
			 of North Carolina.
				(b)ConveyanceNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall convey to the State, without
			 reimbursement, all right, title, and interest of the United States in and to
			 the property described in subsection (c), for use by the North Carolina
			 Wildlife Resources Commission as a component of the fish culture program of the
			 State.
			(c)Description of propertyThe property referred to in subsection (b)
			 is comprised of the property known as the McKinney Lake National Fish
			 Hatchery, which—
				(1)is located at 220 McKinney Lake Road,
			 Hoffman (between Southern Pines and Rockingham), in Richmond County, North
			 Carolina;
				(2)is a warmwater facility consisting of
			 approximately 422 acres; and
				(3)includes all improvements and related
			 personal property under the jurisdiction of the Secretary that are located on
			 the property (including buildings, structures, and equipment).
				(d)Use by State; Reimbursement
				(1)UseThe property conveyed to the State under
			 this section shall be used by the State for purposes relating to fishery and
			 wildlife resources management.
				(2)Reversion
					(A)In GeneralIf the property conveyed to the State under
			 this section is used for any purpose other than the purpose described in
			 paragraph (1), all right, title, and interest in and to the property shall
			 revert to the United States.
					(B)Condition Of PropertyIf the property described in subparagraph
			 (A) reverts to the United States under this paragraph, the State shall ensure
			 that the property is in substantially the same or better condition as the
			 condition of the property as of the date of the conveyance of the property
			 under this section.
					(C)ExceptionThis paragraph shall not apply with respect
			 to use of the property under subsection (e).
					(e)Use by Secretary
				(1)In GeneralThe Secretary shall require, as a condition
			 and term of the conveyance of property under this section, that the State
			 shall, upon the request of the Secretary, allow the United States Fish and
			 Wildlife Service to use the property in cooperation with the Commission for
			 propagation of any critically important aquatic resources held in public trust
			 to address specific restoration or recovery needs of such resource.
				(2)ReimbursementThe Secretary shall reimburse the
			 Commission for any costs incurred by the Commission for use of the property
			 under this subsection.
				(3)FundingThe authority of the Secretary to use the
			 property under this subsection is subject to the availability of
			 appropriations.
				
